Citation Nr: 0018785	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-00 405A	)	DATE
	)
	)


THE ISSUE

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in December 24, 1984 
decision to deny an appeal to reopen a claim of entitlement 
to service connection for a "nervous condition." 

2.  Whether the Board committed CUE in an October 22, 1997 
decision to deny an appeal as to whether new and material 
evidence had been received to reopen the claim for service 
connection for an acquired psychiatric disorder. 

3.  Whether the Board committed CUE in an October 22, 1997, 
decision to deny an appeal for service connection for a 
chronic psychiatric disorder, claimed as secondary to 
service-connected right inguinal hernia and submucous 
resection. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

In December 1997, the veteran filed a motion for 
reconsideration of the Board's October 22, 1997 decision, 
which motion was denied on July 15, 1998.  In a letter dated 
in July 1999, the veteran effectively entered a motion for 
revision of the Board's October 1997 decision on the basis of 
CUE. 


FINDINGS OF FACT

1.  The Board, in its December 24, 1984 decision did not err 
in its finding of fact that the veteran did not timely file 
an appeal to the August 1967 rating decision or in its 
conclusion of law that the August 1967 RO rating decision was 
final; the December 24, 1984 decision to deny an appeal as to 
whether new and material evidence had been received to reopen 
the claim for service connection for a "nervous condition" 
was adequately supported by the evidence then of record, and 
was not undebatably erroneous. 

2.  The October 22, 1997 decision to deny an appeal as to 
whether new and material evidence had been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder was adequately supported by the evidence then of 
record, and was not undebatably erroneous.

3.  The moving party has not clearly and specifically alleged 
an error of fact or of interpretation or application of 
statute or regulation in the October 22, 1997 Board decision 
to deny an appeal for entitlement to service connection for a 
chronic psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The December 24, 1984 decision to deny an appeal to 
reopen a claim of entitlement to service connection for a 
"nervous condition" is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§§ 20.1400-20.1411 (1999). 

2.  The October 22, 1997 decision to deny an appeal as to 
whether new and material evidence had been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 
(1999).

3.  The motion for revision of an October 22, 1997 decision 
to deny an appeal for entitlement to service connection for a 
chronic psychiatric disorder, claimed as secondary to 
service-connected right inguinal hernia and submucous 
resection, is without legal merit.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1403(a), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law and Regulations

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

II. 1984 and 1997 Board Decisions: Reopening Claim for 
Psychiatric Disorder

Through his representative, the moving party contends that, 
following an August 1967 rating decision denying service 
connection for a psychosis, and the veteran's notice of 
disagreement in March 1968, the RO failed to issue a 
statement of the case.  The representative contends that the 
Board's December 1984 decision erred in a finding of fact 
that the veteran did not enter a timely appeal of the August 
1967 rating decision.  The representative contends that the 
veteran was "prejudiced" by the subsequent "unnecessary 
burden of proof on the veteran to provide evidence sufficient 
to reopen his claim," so that the Board, in its 1984 and 
1997 decisions, should have decided the issue of entitlement 
to service connection on the merits instead of whether new 
and material evidence had been presented to reopen the claim 
for service connection.  In a Statement in Support of Claim 
dated in December 1997, the moving party also contended that 
a psychiatric consultation given on March 2, 1965 was in 
error because it was based on incorrect information regarding 
his background, upbringing, lifestyle, or duty performance, 
and the result of a "misdiagnosis" during service. 

The evidence in this case reflects that, on August 7, 1967, a 
RO rating decision denied entitlement to service connection 
for psychosis (manic type manic depressive state).  On August 
16, 1967, the veteran was notified of the rating decision, 
with a letter that explained the evidence reviewed, that no 
nervous condition was diagnosed in service or post-service 
until November 13, 1964, and that there was no evidence of 
record to relate the current nervous condition to service.  
Enclosed with that correspondence was a VA Form 4107, Notice 
of Procedural and Appellate Rights.  In a letter dated and 
received in March 1968, the veteran entered notice of 
disagreement with the August 1967 RO rating decision denial 
of service connection, and requested VA to advise him what 
other proof he needed "and what procedures" he should take.  
In a letter to the veteran dated March 28, 1968, the RO 
summarized the evidence upon which it relied in its August 
1967 rating decision, and advised the veteran that the 
reasons for denial of service connection included no nervous 
condition diagnosis in service (only a diagnosis of 
personality disorder), that post-service medical evidence 
showed no evidence of a nervous condition until November 13, 
1964, and there was no evidence of continuity of 
symptomatology from service or a presumptive period following 
service.  

A December 24, 1984 Board decision entered findings of fact 
which included that the veteran did not enter a timely appeal 
to an August 1967 RO decision to deny service connection for 
a manic type manic-depressive reaction, and that new evidence 
submitted since the August 1967 RO rating decision did not 
establish a fact different from those previously considered.  
The December 1984 Board decision entered the conclusion of 
law that the August 1967 RO rating decision was final, and 
that subsequently submitted evidence did not present a new 
factual basis to warrant a grant of service connection for a 
psychosis or neurosis (that is, was not "new and 
material").  The December 1984 Board decision denied an 
appeal to reopen a claim of entitlement to service connection 
for a "nervous condition." 

An October 22, 1997 Board decision entered findings of fact 
which included that: in a December 1984 decision, the Board 
had denied the veteran's claim of entitlement to an acquired 
psychiatric disorder; the additional evidence associated with 
the claims file subsequent to the Board's December 1984 
decision was either cumulative of evidence already of record 
at the time of the prior denial or did not raise a reasonable 
possibility of changing the prior outcome; and the veteran's 
current psychiatric disorder was not causally related to or 
increased in severity by the service-connected right inguinal 
hernia or submucous resection.  The October 1997 Board 
decision entered conclusions of law which included that the 
December 1984 Board decision denying the veteran's claim for 
service connection for an acquired psychiatric disorder was 
final, new and material evidence had not been presented to 
reopen the claim, and a psychiatric disorder was not 
proximately due to or the result of a service-connected 
disability. 

With regard to the moving party's contention that the 
December 24, 1984 Board decision erred in its finding that 
the veteran did not enter a timely appeal to the August 1967 
RO rating decision, the regulation at the time, 38 C.F.R. 
§ 19.115 (1966), required the issuance of a statement of the 
case following notice of disagreement.  The purpose of the 
statement of the case was "to give the claimant 'notice' of 
the facts pertinent to the issue or issues and the action 
taken, sufficient to permit proper exercise of statutory 
appeal rights."  38 C.F.R. § 19.115(a) (1966). The statement 
of the case was to consist of 1) a summary of the evidence, 
2) a "citation or discussion of the pertinent law, Veterans 
Administration Regulations or other criteria," and 3) the 
reasons for the decision.  38 C.F.R. § 19.115(b) (1966). 

The Board finds that the RO's August 16, 1967 letter to the 
veteran and the accompanying VA Form 4107 coupled with the 
March 28, 1968 letter to the veteran were sufficient to 
constitute a statement of the case in accordance with the 
regulation extant at the time, 38 C.F.R. § 19.115 (1966), 
notwithstanding the fact that they were sent in letter form 
and there was no specifically denoted "statement of the 
case."  The veteran was provided with his procedural and 
appellate rights via the attached VA Form 4107.  The March 
28, 1968 RO letter summarized the evidence upon which denial 
of service connection for a psychosis (manic type manic 
depressive state) in the August 1967 rating decision was 
based, specifically referring to in-service complaints and 
diagnosis of personality disorder, a post-service VA hospital 
report in 1958, and the first evidence of post-service 
diagnosis of nervous condition reflected by a private 
physician.  

With regard to the second requirement of a statement of the 
case, the Board finds that the March 28, 1968 letter to the 
veteran sufficiently discussed the pertinent law and VA 
regulations as pertained to his claim for service connection 
for psychosis.  The regulation at 38 C.F.R. § 19.115 (1966) 
required either a citation to the pertinent law and 
regulations "or discussion of" the same.  The March 28, 
1968 letter discussed the legal requirements of showing that 
the currently diagnosed psychiatric disorder was related to 
service.  The letter specifically informed the veteran: that 
there was no in-service diagnosis of psychiatric disability, 
other than personality disorder; that a personality disorder 
was not a disability for VA disability compensation purposes; 
of the need to present evidence of injury or symptoms in 
service; of the need to present lay or medical evidence to 
demonstrate continuity of symptoms after service, including 
evidence of treatment or diagnosis; and that medical evidence 
of psychiatric symptomatology or disability within two years 
of service was required to sustain a claim for service 
connection on a presumptive basis. 

Finally, the March 28, 1968 letter advised the veteran that 
the reasons for denial of service connection, which included 
no nervous condition diagnosis in service (only a diagnosis 
of personality disorder), and that post-service medical 
evidence showed no evidence of a nervous condition until 
November 13, 1964, with no evidence of continuity of 
symptomatology from service or within a presumptive period 
following service.  In the previous letter dated August 16, 
1967 and the August 1967 rating decision, referenced by the 
RO in the March 28, 1968 letter, the RO had also informed the 
veteran that there was no evidence that the veteran's present 
"nervous condition" was in any way related to his military 
service. 

For these reasons, the Board finds that the legal requirement 
of a statement of the case following the veteran's March 1968 
notice of disagreement was fulfilled.  The evidence of record 
reflects no submission of a substantive appeal or any other 
correspondence from the veteran on this matter following the 
March 28, 1968 RO letter.  Therefore, the Board now finds 
that the December 24, 1984 Board decision did not err in its 
finding of fact that the veteran did not timely file an 
appeal to the August 1967 rating decision and in its 
conclusion of law that the August 1967 RO rating decision was 
final, and that the December 24, 1984 decision to deny an 
appeal as to whether new and material evidence had been 
received to reopen the claim for service connection for a 
"nervous condition" was adequately supported by the 
evidence then of record, and was not undebatably erroneous.  

Likewise, the Board finds that the October 22, 1997 decision 
to deny an appeal as to whether new and material evidence had 
been received to reopen the claim for service connection for 
an acquired psychiatric disorder was adequately supported by 
the evidence then of record, and was not undebatably 
erroneous.  The Board specifically found that the additional 
evidence (since December 1984) at the time of its October 22, 
1997 decision was largely repetitious or cumulative of the 
evidence already of record, and only showed continuing 
treatment many years after service discharge for variously 
diagnosed psychiatric disabilities, the veteran's statements 
and testimony were reiterative of those previously 
considered, the record reflected that the veteran had a 
personality disorder during active duty service (which is not 
a chronic acquired psychiatric disability for VA compensation 
purposes), that the additionally submitted evidence did not 
establish the presence of a chronic acquired psychiatric 
disorder in service or within one year of service discharge, 
and the only evidence suggesting a link between service and 
current psychiatric disability were lay statements offered by 
the veteran, which did not constitute competent medical 
opinion evidence. 

With regard to the contention that a psychiatric consultation 
given on March 2, 1965 was in error because it was based on 
incorrect information regarding his background, upbringing, 
lifestyle, or duty performance, and repeated "misdiagnosis" 
during service, such does not constitute error by the Board.  
The in-service diagnosis and March 1965 consultation were 
part of the evidence of record upon which the Board was 
obligated to consider, in the context of the other evidence 
of record, at the time of the Board's 1984 and 1997 
decisions.  Any "error" by a VA examiner in 1965 would 
constitute a failure of the duty to assist the veteran with 
his claim, which cannot serve as the basis for a CUE claim in 
a Board decision.  See 38 C.F.R. § 20.1403(d). 


III. October 1997 Board Decision: Secondary Service 
Connection

With regard to the Board's October 22, 1997 decision to deny 
an appeal for entitlement to service connection for a chronic 
psychiatric disorder, claimed as secondary to service-
connected right inguinal hernia and submucous resection, the 
moving party has entered no specific contentions of error of 
fact or law.  In his December 1997 Statement in Support of 
Claim, he summarizes the evidence of record, including 
symptomatology he suffered during and after service, and 
comments that he has experienced a lot of pain and suffering 
in the breaking out of his hernia incision, and felt the 
doctors had wrong information because they did not get any 
information from him.  

After a review of the evidence that existed at the time of 
the October 22, 1997 Board decision, the Board finds that the 
moving party has not proffered a legally cognizable claim of 
CUE in the October 1997 Board decision regarding the issue of 
an appeal for entitlement to service connection for a chronic 
psychiatric disorder, claimed as secondary to service-
connected right inguinal hernia and submucous resection.  The 
moving party in this case has not set forth specific 
allegations of error, of either fact or law, with regard to 
this issue, which would warrant a finding of CUE.  An 
allegation of CUE of law must clearly and specifically allege 
that "statutory or regulatory provisions extant at the time 
were incorrectly applied."  38 C.F.R. § 20.1403(a).  Prior 
Court decisions have also recognized that only allegations of 
incorrect application of "statutory" or "regulatory" 
provisions extant at the time would constitute CUE.  See 
Damrel, 6 Vet. App. at 245; Oppenheimer, 
1 Vet. App. at 372. 

The moving party's references to pain and suffering 
associated with his service-connected hernia, at best, 
amounts to a very general disagreement with the outcome of 
this decision.  However, a disagreement with the outcome of 
this decision is not CUE, as a disagreement as to how the 
facts were weighed or evaluated cannot constitute a claim of 
CUE.  38 C.F.R. § 20.1403(d)(3) (1999).  

The Court has held that where, as in this case, there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated or denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the moving party in this case has 
not set forth specific allegations of error of either fact or 
law which would warrant a finding of CUE with regard to the 
Board's October 22, 1997 denial of an appeal for entitlement 
to service connection for a chronic psychiatric disorder, 
claimed as secondary to service-connected right inguinal 
hernia and submucous resection, the Board must find that the 
motion for revision of an October 1997 decision to deny an 
appeal for entitlement to service connection for an appeal 
for entitlement to service connection for a chronic 
psychiatric disorder, claimed as secondary to service-
connected right inguinal hernia and submucous resection, is 
without legal merit, and must be denied.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1403(a), 20.1404(b).



ORDER

The motions are denied. 


		
	NADINE BENJAMIN
Acting Member, Board of Veterans' Appeals


 


